 NATIONAL DETECTIVE BUREAU, INC.7National Detective Bureau,Inc., and National PrivateDetective Bureau,Inc. and Union Fraternal de Segu-ridad de Puerto Rico.Case 24-CA-3210June 6, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn February 26, 1973, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, National Detective Bu-reau, Inc., and National Private Detective Bureau,Inc.,Hato Rey, Puerto Rico, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.iThe Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge.It is the Board's establishedpolicynot to overrulean Administrative Law Judge's resolutions with respectto credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandard Dry Wall Products,Inc, 91 NLRB 544,enfd 188 F.2d 362 (C A. 3, 1951) We have carefullyexaminedthe recordand find no basis for reversing his findings2 In adopting the AdministrativeLaw Judge'sDecision,we rejectRespondent's contention that because Quinones was a probationaryemploy-ee he couldlawfullybe discharged for any reason It is well established thatthe Actprotects aprobationary employee fromdiscriminatory dischargebecause of his unionactivity.See, e.g.,Loose Leaf Metals Company,181NLRB 202, 206,Lapeer Metal Products Co,134 NLRB 1518, 1520.DECISIONFRANK H. ITKIN, Administrative Law Judge: This case wastried at Hato Rey, Puerto Rico, on November 13, 14, and15, 1972.' The charge was filed by the Union on June 29 andthe complaint was issued on October 3. The issues raised areiAll dates are in 1972 unless otherwise noted.whether Respondent, National DetectiveBureau, Inc., andNational Private DetectiveBureau, Inc.,2 violated Section8(a)(1) of the National Labor Relations Act by interferingwith,restraining,and coercing employees in the exercise oftheir Section 7 rights and whether Respondent violated Sec-tion 8(a)(3) and (1) of the Act by discharging employeeRafael Diaz Franquiz about May 29, by discharging em-ployee Edgardo Quinones about May 30, by dischargingemployees Angel L. Diaz, Angel L. Otero, Angel L. Falcon,and Wouter Bordewyk about June 9, and by dischargingemployee Pedro Rosirio Maldonado about June 16.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed bycounsel for General Counsel and Respondent, I make thefollowing:FINDINGS OF FACTIJURISDICTIONThe complaint as amendedalleges,the answer admits,and Ifind and conclude that at all times material Respon-dent National Detective Bureau, Inc., a corporation ofPuerto Rico, has maintained offices in Ponce and Santurcewhere it has been engaged in the business of providingsecurity guard services; during the 12-month period endingAugust 31 Respondent National Private DetectiveBureau,Inc., a Puerto Rico corporation, in the course and conductof its business, has performed services valued at in excess of$50,000 for governmental agencies of Puerto Rico and foremployers directly engaged in interstate commerce;and, asstipulated,Respondent National DetectiveBureau, Inc.and National Private DetectiveBureau,Inc., "are common-ly owned, managed, supervised . . ., their laborrelationspolicy is commonly formulated and effected," and said"corporations constitute a single employer for the purposesof this proceeding." I find and conclude that Respondent isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.The complaint alleges, the parties stipulated, and I findand conclude that the Charging Party Union is a labororganization within the meaning of Section 2(5) of the Act.IITHE UNFAIR LABOR PRACTICESA. Introduction: The Union Commences its OrganizationalDrive; The Representation ProceedingsThe complaint alleges, the answer admits, and I find andconclude that at all times material Julio L. Gordian waspresident of Respondent; Benjamin Negron Vazquez wasdirector of Respondent; and that both Gordian and Negronwere agents of Respondent acting on its behalf and supervi-sors within the meaning of Section 2(11) of the Act.Lorenzo Sierra testified that he is president of the Charg-ing Party Union; his Union initiated a drive to organize2The name was amended by stipulation of the parties at the hearing.3Respondent, in its answer, also admits the supervisory status of Lt. JesusBeltran, SgtMaximino Rodriquez, and Sgt Juan B Rodriquez, as allegedRespondent further admits that Accountant Julio Rivera was at all timesmaterial its agent, as alleged204 NLRB No. 7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's security guards during March; and initiallyhe contacted a number of Respondent's guards, includingAngel L. Otero, Angel L. Diaz, and Angel.L. Falcon.Sierratestified that the above named guards "got together with usand they decided that they would name a committee. . . "to "organize the guards...... Thereafter, according toSierra, the Unionassistedby the employees distributed or-ganizational literature to Respondent's workers and solic-ited their signatures on union membership cards. Sierratestified that, in addition to the three employees namedabove, employees Rafael Diaz Franquiz and Edgardo Qui-nones Joined the Union's organizational effort.Sierra also testified that he attended a union meetingwhere the employees selected Angel L. Otero and Angel L.Diaz as members of a "committee to represent them."Thereafter,by letter dated June 1, Sierra notifiedRespondent's Director, Negron, that Otero was designatedas "steward-representative" of the Union. Subsequently, byletter dated June 7, Sierra notified Negron that both Oteroand Diaz were in fact "appointed as steward-representatives.... In addition, Sierra testified that during the cam-paign he gave blank union membership cards to,inter alga,employees Angel L. Otero, Rafael Diaz Franquiz, Angel L.Diaz, Angel L. Falcon, Wouter Bordewyk, and EdgardoQuinones. Otero, Falcon, Quinones, and Diaz Franquizsigned union cards. As discussed below, the employees alsosolicited the signatures of their coworkers.4Further, Sierra testified that he gave organizational leaf-lets and handbills to Otero, Falcon, Diaz, Bordewyk, andother employees during the campaign. He recalled that theemployees distributed the handbills to their coworkers.And, Sierra related that on June 9, Otero, Falcon, and Bor-dewyk distributed the union handbills and membershipcards to their coworkers on the sidewalk in front ofRespondent's office.On that day, as Sierra testified,Respondent's guards were being paid by company represen-tatives at the office.5As stipulated by the parties, a petition for a representa-tion election was filed in Board Case 24-RC-4750 on June15 by Union Fraternal de Guardias de Seguridad de PuertoRico (Charging Party Union) naming National DetectiveBureau, Inc., as Employer for a unit of all guards of theEmployer in the metropolitan San Juan area. Sindicato deGuardianes y Ramas Anexas de Puerto Rico intervened insaid proceeding on the basis of a contract executed by thatlabor organization with National Private Detective Bureau,Inc., on June 2, effective July 2, for a unit, in effect, of allguards of Employer in the metropolitan San Juan area("employed in Employer's offices at 316 De Diego Ave.,Santurce, including the areas of Caguas, Bayamon and Car-olina"). A request to proceed in the representation case wasfiled by Union Fraternal de Guardias de Seguridad de Puer-toRico on June 30 notwithstanding the 8(a)(1) and (3)charge filed on June 29 by the Union in the instant unfairSierra testified that he gave a number of additional blank cards to,intera/ia,employees Bordewyk and Angel L Diaz5Relying upon demeanor,Icredit the testimony of Sierra as stated aboveHis testimony is in large part corroborated by the testimony of the variousemployees involved(discussedinfra)and generally impressed me as a truthfulaccount of the events recited hereinlabor practice proceeding. An agreement for consent elec-tion was executed on July 3 by National Detective Bureau,Inc., and the two unions, Petitioner (Charging Party) UnionFraternal de Guardias de Seguridad de Puerto Rico andIntervenor Sindicato de Guardianes y Ramas Anexas dePuerto Rico, for an election to be held on July 21 in a unitof all guards employed by said Employer at its place ofbusiness located at 316 De Diego Ave., Santurce (in effect,a unit of all guards in San Juan metropolitan area includingCaguas, Bayamon, and Carolina). At the election, of a totalof approximately 177 eligible voters, 50 voted for PetitionerUnion Fraternal de Guardias de Seguridad de Puerto Rico;29 voted for Intervenor Sindicato de Guardianes y RamasAnexas de Puerto Rico; 24 cast ballots against the partici-pating labor organizations; and there were six challengeswhich were sufficient in number to affect the results of theelection. Of the six challenged voters, five are alleged discn-minatees in the instant unfair labor practice proceeding;namely, Angel L. Diaz, Angel L. Otero, Angel L. Falcon,Wouter Bordewyk, and Edgardo Quinones.B. The Discharge of Rafael Diaz FranquizRafael Diaz Franquiz testified that he started working forRespondent in July 1971 and was discharged on May 29,1972.' Diaz Franquiz explained that he generally worked inthe office and that, as part of his assigned duties, he "wouldtake care of calls from the guards, the problems that hap-pened during the night, and [he] would pass [these prob-lems] on to the supervisors, and they would take care of theproblems and solve them." During most of his employment,Diaz Franquiz worked from 5 p.m. to I a.m., Mondaythrough Thursday, and from 7 a.m. to 5 p.m. on Friday.7Diaz Franquiz was generally the only person in the officeduring the night shift; however, Respondent also employedsupervisors who were out to the field and they maintainedcontact with the office. Diaz Franquiz explained the job, asfollows:If there was any call from a guard, I would have to takeitdown on my book, and . . . if it was about someproblem like a guard having been left at his post, thenIwould have to notify the supervisors so that the super-visor would do as he saw fit, and from there on thesupervisor would handle the case.8In addition, Diaz Franquiz testified that he would "cleanthe office"; "do some guard duty without a uniform"; payemployees; help type duty rosters; and deliver papers orcontracts for his Employer.Diaz Franquiz explained that he first learned of theUnion's campaign during March. He recalled that aboutMarch,Company President Julio Gordian questioned6Diaz Franquiz initially had been referred to Respondent by the Depart-ment of Labor as part of its "Job 70" training programDuring his last few months of employment, Diaz Franquiz was assignedday work in the office from 8 a in to 5 p m because Arnoldo Claudio wasout sick Claudio worked in the office and his duties included,inter aha,preparation of the duty roster with Director Negron. Diaz Franqutz ex-plained that his wages were about $64 per week and this amount was less thanthe salary of an "armed guard" and more than the salary of an "unarmedguard "8Diaz Franquiz' Job in the office was described,inter a/ia,as "night clerk"or "desk clerk " NATIONAL DETECTIVE BUREAU, INC.Diaz Franquiz in the office, "whether [he] knew somethingabout the union movement.... "Diaz Franquiz deniedany knowledge of the campaign and nothing else was said.A few days later, according to Diaz Franquiz, CompanyDirector Negron spoke to Diaz Franquiz in Negron's officein the presence of Accountant Rivera and President Gordi-an. Negron, according Diaz Frai quiz, told Diaz Franquiz"that they had been saying that somebody named Diaz[who] worked for the Company in the office was organizinga union and that they had been told it was" Diaz Franquiz.Diaz Franquiz denied any involvement in the Union. Neg-ron also said, according to Diaz Franquiz:... nothing could be done to me [Diaz Franquiz] be-cause there was no proof, but that if it was me, I shouldbe careful because I could be discharged, that it wasnot convenient for me to get into that,neither for menor for my daughter... .Diaz Franquiz testified that shortly thereafter, Negronagain spoke to him in the office in the presence of Gordianand Rivera. Diaz Franquiz related:.Captain Negron told me that they had told himagain that it was me who was organizing the union andthat if I had any union cards, because he had been toldthat I was the one handing out the cards ... , that thebest thing that I could do was to turn in the cards andwithdraw and everything would be forgotten.Diaz Franquiz again told Negron, "it was not me." Subse-quently, Negron again spoke to Diaz Franquiz in the officein the presence of Gordian and Rivera. Diaz Franquiz testi-fied:He [Negron] told me that he had been to my housewhere my mother-in-law was present and he had identi-fied himself as a memberof the [Charging Party Union]to see if he could find some union card or something... but he did not achieve this and he told me thatsince he had not been able to get anything . . . I wouldnot be fired because they had no proof, but that hewould continue investigating and that I have a daugh-ter and a wife to support.Again, Diaz Franquiz denied any involvement in the Unioncampaign.Diaz Franquiz, according to his testimony, worked onFriday May 26. He was off duty on Saturday and Sunday,May 27 and 28. He had been instructed by Sgt. Juan Rodri-quez that he would have to work on Monday, May 29, aholiday. Diaz Franquiz testified that he had been sick thatweekend and, consequently, was about an hour or more latestarting for work on Monday. However, before he left hishome that morning, a Company guard (Alfredo Andino)drove up in the Employer's jeep and informed Diaz Fran-quiz at his home that he had been fired. Diaz Franquizthereafter went to the office. No one in the office, includingAccountant Rivera, explained to Diaz Franquiz why he hadbeen fired. However, Rivera apprised Diaz Franquiz thatDiaz Franquiz could collect the money owed to him in a few9Diaz Franquiztestifiedthat prior to the aboveincident,Respondent'sSgt. JuanB.Rodriquezspoketo himin the office. RodriqueztoldDiazFranquiz "that he [Rodriquez] had heard abouta union movementand thathe was not quite surewho theywere,but that theyweresayingthat it wassomebodynamed Diaz"9days.Diaz Franquiz acknowledged in his testimony that he hadbeen a drug addict prior to March 1971. Thereafter, as DiazFranquiz explained, he submitted himself toa state con-trolled and regulated methadone treatment program.10 DiazFranquiz was under such treatment during hisentire em-ployment with Respondent. Diaz Franquiz testified that henever "had to" inform his Employer about his treatment.) IFurther, Diaz Franquiz testified that "about a month before[he] was fired," Director Negron "told [him] that they weregoing to make [him] administrator of the company replacingMr. Claudio.... " Diaz testified that he previously hadbeen given a $4 weekly wage increase. In addition, DiazFranquiz acknowledged that he did not join the ChargingParty Union and support the campaign until shortly afterhe was fired.The only two witnesses called by Respondent to testifywere Director Negron and Lt. Beltran.[Negron testifiedthat Diaz Franquiz was Negron's assistant; that Diaz Fran-quiz performed this job during his last two months of em-ployment; that Diaz Franquiz was paid $1.85 per hour fora 40-hour week; and that Diaz Franquiz had replaced Ar-noldo Claudio during the first week of April "more or less."Negron claimed that Diaz Franquiz "substituted for" Neg-ron when Negron "left the office"; that Diaz Franquiz "as-signed the hours to the guards and supervisors"; that DiazFranquiz "assigned the days off to guards and supervisors";and that Diaz Franquiz "relayed the orders to the guardsand supervisors and all types of work that was related to thedirect supervision between supervisors and guards." Negronclaimed that Diaz Franquiz was "a partof management"because Negron assertedly had "delegated on him [DiazFranquiz] all the authority when [Negron] left the office."Negron claimed that Diaz Franquiz gave "orders" and "in-structions" to guards, supervisors and the secretary.Negron further testified that the last day Diaz Franquizworked was May 26. Negron claimed that Diaz Franquizwas terminated,BecauseI came to the conclusion, after an investigationwhich I ordered, and from an evaluation of his work,that he was an inept person to fill the job which he hadbeen performing.Negron further claimed that "on occasions I noticed that heseemed drowsy and he would jump up startled when some-one spoke to him ... "; that he made "a lot of mistakes";that he was out sick frequently; and that he was "a dopeaddict . . . going through a rehabilitation stage under amethadone program.... " Negron claimed that on oneoccasion a guard mistakenly had been assigned to threestations and, further, excessive paychecks had been issued10Diaz Franquiz stated "Iam actually,after almost two yearson methadone .,going to finish in three weeks both the physical andtherapeutical treatment "11 It was stipulated by counsel that Respondent'sjob application did notask the applicant whether he"was under narcotics " Moreover, Diaz Fran-quiz had informed the doctors treating him of the nature of his work "as soonas [he]started working for" Respondent Diaz Franquiz was never requiredto carry a weapon for Respondent And, as stated, his job principally in-volved office duties.i2President Gordian, Accountant Rivera and other admitted supervisorsand/or agents of Respondent(seesupra,In 3) were not called as witnessesby Respondent 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDto guards.Negron stated:"These mistakes came up often.... " Negron testified that he replaced Diaz Franquizwith Lt.Beltran.13Negron made no attempt to deny thevarious acts and statements summarized above pertainingto the Union which were attributed to Negron and othersby Diaz Franquiz.Lt. Jesus Beltran Artache testified that he has been em-ployed by Respondent for 3 years.Beltran asserted that his"position"with Respondent"is the same that Mr. DiazFranquiz had previously."Beltran claimed that he prepareswork assignments;is in charge of the office after Negronleaves;and gives orders to the supervisors.14Beltran statedthat he was first assigned this position when Diaz Franquizleft the Employer.Beltran acknowledged that prior to tak-ing over Diaz Franquiz'job in the office he was a lieutenantin the field.On rebuttal,Diaz Franquiz explained that he had neverbeen told by Negron that he was"in charge of the officewhile"Negron was out and that Negron had never"delegat-ed authority"to him.Further,Diaz Franquiz explained thatoccasionally he would become drowsy at work as a resultof working until 1 a.m. Friday morning and returning 7 a.m.that same day to work a full shift.Diaz Franquiz explainedthat the alleged mistakes in scheduling guards were in factcaused by Negron while Claudio was out sick.Diaz Fran-quiz denied being absent or late excessively or unreason-ably.Relying upon demeanor,I credit the testimony of DiazFranquiz summarized above.As stated,the testimony ofDiaz Franquiz pertaining to management's coercive state-ments and conduct was undenied by Director Negron. And,Company President Gordian,Accountant Rivera, and Sgt.Juan B. Rodriguez-admitted supervisors and/or agentswithin the meaning of the Act-were not called by Respon-dent to testify."The failure under the circumstances to callas witnesses"those supervisors against whom testimony hadbeen given"is itself persuasive that their testimony .. .would have been unfavorable to [the Company]...... Cf.Interstate Circuit v.United States,306 U.S. 208,225-226(1939). And see,N.L.R.B.v.Reed & Prince ManufacturingCompany,130 F.2d 765, 768 (C.A. 1, 1942).Further, thetestimonyofDiazFranquiz-bothwith respect tomanagement's alleged coercive statements and conduct andthe nature of Diaz Franquiz'employment-appeared rea-sonable and did not seem fabricated or contrived.In addi-tion,management'scoercive conduct and statements toDiaz Franquiz were consistent with its related coercive con-duct directed to employees Quinones,Diaz,Otero,Falcon,Bordewyk,and Rosario,as recited below.In sum,on this record,I find and conclude that PresidentGordian coercively interrogated Diaz Franquiz about theUnion during March.I find and conclude that CompanyDirector Negron,in the presence of President Gordian andAccountant Rivera,coercively interrogated Diaz Franquiz13Negron also testified that Diaz Franquiz was assigned guard duty ononly one occasion to a post requiringa "very youngman" not wearing aguard's uniform14on cross-examination,Beltran was asked how he determines"to senda guard from one post to another"and he answered,"When the Captain[Negron)gives me the order "about his suspected involvement in the unioncampaign;threatened the employee with discharge if he was involvedin the Union's effort; went to the employee's home in anattempt to get proof of his participation in the Union'scampaign;and thereafter again threatened the employeethat managementwould continue its investigation and DiazFranquiz would be fired for his suspectedunion activities.I find and conclude that the foregoinginterrogations andthreats tend to interfere with the exercise of Section 7 rightsand therefore violate Section 8(a)(1) of the Act.Further I find and conclude that Diaz Franquizwas sum-marily discharged because Respondent, as found above,strongly suspected that Diaz Franquizwas engaging inunion activities.As Diaz Franquiz credibly testified, Direc-tor Negron apprised Diaz Franquizthat management sus-pected that he "was the one handing out the [union] cards";that management"would continueinvestigating"; and thatDiaz Franquiz would be dischargedfor engaging in suchactivities.Under these circumstances, I find and concludethe Respondent's sudden discharge of the employee duringthe campaign without telling the employee the reason for hisfiring was because of the employee's suspected union in-volvement. Further, the failure of Respondent'sassertedreasons forthe employee's discharge to "stand up underscrutiny . . . strengthen the inference" that the real reasonfor the discharge was the employee's suspected union activi-ties.Cf.N.L.R.B. v.Abbott Worsted Mills,Inc.,127F.2d 438,440 (C.A. 1, 1942);N. L. R. B. v. Bird Machine Company, 161F.2d 589, 592 (C.A. 1, 1947). Thus, Negron generallyclaimed that Diaz Franquiz made mistakes at work. Howev-er,Diaz Franquiz credibly denied Negron's uncorroboratedattempt to blame the employee for cited mistakesin assign-ment or scheduling. Likewise, Negron claimed that the DiazFranquiz was "inept," was out sick, was drowsy, and wasjumpy. However, Diaz Franquiz credibly denied these un-supported assertions and explained that he may have beendrowsy as a result of his night shift hours. Diaz Franquiz infact was given a raise before his discharge and told bymanagementthat he was being considered for a better posi-tion.Finally, although Respondent assertedly dischargedthe employee because he was an addict, the credible evi-dence of record shows, and I find and conclude that, DiazFranquiz during his entire employment was undera state-supervised methadone program; that this treatment neverinterfered with the employee's performance of his job; andthat managementfirst became aware of and asserted this asa reason for discharge when it was investigating theemployee's suspected union activities in an attempt to finda reason to get rid of him. In sum, I find and conclude thatRespondent's assertedreasonsfor discharging Diaz Fran-quiz were pretextual and that the real reason was his sus-pected union activities."Respondent also argues that Diaz Franquiz was a part ofsupervision or management. However, I find and conclude,asDiaz Franquiz credibly testified," that he was not in15 1 note that "it is well settled that the mere existence of a ground fordischarge is no defense to an unfair labor practice charge if such a groundwas a pretext and not the moving cause."N L R B.v.Yale ManufacturingCompany,356F 2d 69, 74 (C A I, 1966)16 Insofar as the testimony of Diaz Franquiz summarized herein conflictswith the testimony of Negron and Beltran,I credit the former.Relying upon NATIONAL DETECTIVE BUREAU, INC.11charge of the office when Negron or other members ofmanagement were away from the office;that he did notassign guards or change their assignments;that,during theabsence of upper management, Supervisors Lt. Beltran andSgt. Rodriquez were in charge; that Diaz Franquiz was notClaudio's replacement in the office; thatDiaz Franquiz' jobin the office by-and-large involved answering the telephoneand relayingmessagesto supervisors present or in the field;and that Diaz Franquiz earned the weekly wages of a guard.On the record before me, I do not find that Diaz Franquizexercised any of the indicia of supervisory authority withinthe meaning of Section 2(11) of the Act or was otherwise amanagerialemployee.C. The Discharge of EdgardoQuinonesEdgardo Quinones testified that he wasemployed by Re-spondent as a guard about March 6 and that he was dis-charged onMay 30.17Quinones testified that onMay 22, heand coworker Angel L. Falcon spoke with Union PresidentSierra about the Union and that he signed a union card onthat day.Quinones recalled thatthe last dayhe worked for Re-spondent was on Sunday,May 28.He explained that com-mencing SaturdayMay 27,he worked three continuous8-hour shifts.18Upon completing work on Saturday, May27, Respondent's Sgt.M. Rodriquez offered Quinones a ridehome in Rodriquez' car. Anotherguard,Avelino,was alsogiven a ride in the car.As the three were driving along,according to Quinones, employee Avelino started"talk[ing]about signing the Union card."Quinones joined in the con-versation.Quinones explained: "Since he [Avelino]said thathe was going to signs a card,I [Quinones]told him I hadsigned a card."This statement was made in the presence ofSgt.M.Rodgiquez.Quinones was off workon Monday,May 29. He wasscheduled to work onTuesday, May 30.However, aboutnoon that day Respondent's Sgt.Juan B. Rodriquez went toQuinones'home and there instructed the employee "to handover [his] uniform."Quinones refused.The two then wentto Respondent's office.At the office,as Quinones testified,the employee asked Accountant Rivera"why [he] had beensuspended."Rivera "told[Quinones]that[he] was involvedwith the Union." Quinones also askedCompanyPresidentGordian,"why had [he]been suspended."Gordian "onlytold [the employee]to hand in[his] uniform." Gordian gaveno reason for the firing and, as Quinones testified, he hadnever been warned of any contemplated disciplinary action.DirectorNegron testified that the last day Quinonesdemeanor,I find that Diaz Franquiz' testimony was reasonable and did notappear contrived.On the other hand,I find and conclude that Negron in histestimony was attempting to justify his coercive and discriminatory treatmentofDiaz and the other workers.Ido not regard Negron's testimony orBeltran's testimony as trustworthy17Quinones testified that he initially had been referred to Respondent bythe Department of Labor as part of the"Job 70"training program.Quinonesexplained that he"went [to Respondent]to look for a job and ... was told[by the Department of Labor representative]that [Respondent]had jobs asguards." Quinones signed a written agreement with Respondent providing,interaha, for a 3-month probationary period of employment.18Quinones worked the three shifts because his relief did not report forwork as scheduled.worked was May 28,19 and that by this date Quinones hadnot yet finished his 90-day probationary period of employ-ment.According to Negron, "around May 26 I gave ordersthat this employee be told to finish his working week andthat he should return to us his equipment because I under-stood that his way of working was not up to par.... 1120Negron acknowledged that Quinones worked threestraight8-hour shifts shortly before his termination because Qui-nones' relief never reported for duty. Negron testified thaton May 29 "one of the supervisors went and notified [Qui-nones]. . . to turn in his equipment."I credit the testimony of Quinones summarized above.Respondent, in its answer to the complaint, admits thatSgts.Maximino and Juan Rodriquez are supervisors withinthe meaningof the Act and Rivera is an agent within themeaning of the Act. Nevertheless, Sgts. M. and J. Rodriquezand Accountant Rivera were not called by Respondent totestify with respect to the above incident. Further, relyingupon demeanor, I credit Quinones. I find that his testimonyappeared reasonable and trustworthy. I find and concludethat shortly after working three straight shifts forRespon-dent, the employee was summarily discharged withoutwarning because the employee had stated in the presence ofSgt.M. Rodriquez that he had signed a union card. Qui-nones credibly testified that Rivera told Quinones that hehad been, suspended because of the Union and that Presi-dent Gordian would not even give the employee a reason forhis suspension. I do not credit Negron's unsupported asser-tion that Quinones was an unsatisfactory worker still onprobation. I find and conclude that these general, belatedassertionsare pretextual reasons for discharging the em-ployee. I find and conclude that the real reason why Re-spondent summarily discharged the employee was hisknown involvement in Union activities.D. The Dischargesof Angel L.Diaz,Angel L.Otero,Angel L.Falcon,and WouterBordwykAngel L.Diaz testified that he started working for Re-spondent as a guard in September 1970 and that he wasdischarged on June 9,1972. Diaz testified that co-workerOtero solicited his signature on a union card during earlyMay; that he,Diaz,visited Union President Sierra's officeduring May to discuss the benefits of unionization;and thathe subsequently urged his fellow employees to join theUnion.21Diaz related that he,Otero,and Sierra repeatedlyvisited the various duty posts of Respondent's guards "toget the guards to unionize." During these visits, accordingtoDiaz, "Otero would give out the[union] cards to besigned while I [Diaz] urged the guards to sign the cards."19Respondent's payroll for the periodending June 4 shows that Quinonesworked up to May 28. The payroll is blank for the employeeafter that date.20 Negron assertedthat he had receivedcomplaints about Quinones' work.On cross-examination,Negron related that Quinoneswas absent from hisposton April 2 and 7 Another complaint whichNegron assertedly hadreceivedwas that Quinones "did not appear to be a dynamicperson or tohave initiativeto bea guard "2iDiaz explained ".I startedto urge my fellow employees so that theywouldalso Join the unionIdid that outon the street when I ran acrosssomefellowemployee occasionally " 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDDiaz testified that his co-workers designated Otero and him-self as union delegates.22Diaz testified that on the morning of June 9, he went toRespondent's office to get paid; that he observed Falcon,Otero, and Bordewyk "distributing [union] cards andflyers" to the employees on the sidewalk in front of theRespondent's office; and that he "joined them in that activi-ty." Diaz distributed union leaflets in front of Respondent'soffice and urged "the guards to sign the cards and join theUnion.... " Diaz testified that President Gordian, Direc-tor Negron, Accountant Rivera, and a secretary came outof the building and passed by Diaz, Falcon, Otero, andBordewyk while they were engaged in distributing unionliterature and soliciting guards to join the Union. 3 Diaznoted that "they looked at me and at all my fellow workers11Diaz further testified that later that same day, he, Otero,Falcon, and Bordewyk went into Respondent's office to getpaid. Diaz recalled that President Gordian walked over tothe pay line, said something to Accountant Rivera, "andpointing to us [Diaz, Falcon, Otero, and Bordewyk]," said:"One, two, three, four, fired." Diaz then asked Gordian:"Why are you firing us?" Gordian, according to Diaz, re-plied: "Ask the union or the employment bureau." Gordianalso instructed the four employees "that we should turn inour uniforms as soon as possible."24 Diaz was not told thereason why he was fired.Wouter Bordewyk testified that he started working forRespondent as a guard about January 17 and that he wasdischarged on June 9 .25 Bordewyk testified that he signed aunion membership card on May 6; that previously coworkerAngel L. Falcon gave Bordewyk a blank union card atwork; and that during the first week of June coworkersOtero and Diaz visited Bordewyk at the universityto discussthe Union with him.On June 9-according to Bordewyk-employees Falcon,Otero, Diaz, and Bordewyk "were giving out cards of theUnion and looseleafs, and we were speaking to the guardswho came to get paid, about the benefits of the Union." Thisoccurred in front of Respondent's office. Bordewyk recalledthat while he and his coworkers were engaged in the aboveactivities, Negron, Gordian, Rivera, and Lt. Beltran walkedby and "they looked at us." Bordewyk testified that thereaf-ter,when the four employees (Bordewyk, Falcon, Diaz, andOtero) went into the office to get paid, Gordian said, point-22Dial name had been inadvertently omitted from the Union's June Iletter to Respondent naming the Union's delegates. As a result, Diaz causedthe Union to send a second letter to the Employer naming him as a delegateon June 7 I find that the June 7 letter to Respondent was received byRes3pondent on June 92Diaz explained that Gordian"stayed upstairs and came down later"shortly after Negron,Rivera, and the secretary.24Diaz testified that during this conversation he told Gordian"that thisabuse was going to end."25 Bordewyk testified that he was a student at the university which wasserviced by Respondent's guards; he applied for and received work as aguard at the university weekdays on the 3 to I I p.m. shift,which scheduleenabled him to continue his studies, and this "special arrangement" wasmade by Gordian on January 17 when he was hired.Bordewyk explained."I worked weekdays and Thursdays from 3 p in. to I I p.m.; on Saturdaysand Sundays I worked 7 a in. until 3 p in, that was the basic arrange-ment"Bordewyk also signed a written agreement with Respondent duringJanuary which provides,inter a/a,for a 3-month probationary period ofemployment.ing at the four employees, "One, two, three, four, out, fired."Bordewyk recalled that co-worker Diaz asked Gordian"why he was fired," and Gordian replied: " ... he [Gordi-an] did not have to give us any explanations, that he wouldgive them to the union or a representative of the Depart-ment of Labor." Bordewyk also testified that coworker Ote-ro said to Gordian that "that was not the way to do thesethings...... Bordewyk was given no reason for his dis-charge. Further, Bordewyk testified that he had received noadvance warning from management.26Angel L. Otero testified that he started work for Respon-dent as a guard about February 13 and that he was dis-charged on June 9 .11 Otero testified that he signed a unioncard on March 15; that he took the card to the Union'soffice and, later, discussed the Union with PresidentSierra;and that he distributed union cards and leaflets among hiscoworkers. Otero recalled that at a meeting on May 15, heand Angel L. Diaz were elected as union representatives,and that Respondent was notified of this by letter.Otero testified that on June 9 he distributed union cardsand handbills in front of Respondent's office. Otero testi-fied that while he and his three coworkers were distributingcards and leaflets in front of the office, Negron, Gordian,Rivera, and a secretary "came by" during the day and "theylooked at us very seriously, up and down." Thereafter, Ote-ro and his three coworkers went into the office to get paid.According to Otero, Gordian pointed to Otero and his threeco-workers and said: "One, two, three, four, fired." Oterotestified that he asked Gordian "for an explanation to theUnion and the Department of Labor." Otero had neverbeen warned or given any reason for his discharge.Angel L. Falcon did not testify because he was hospital-ized during the hearings.As stated, the only twowitnesseswho testified for Re-spondent were Negron and Beltran. Negron testified thatPresident Gordian could not have said "one, two, three,four, fired" to the above employees because, Negronclaimed:I am the only one authorized to discharge employ-ees ... , thereis an. agreement between Mr. Gordianand myself that I am in charge of all the administration... I make the decision.In sum,Negron claimed that President Gordian had "dele-gated" the authority to terminate to Negron. However, Neg-ron acknowledged that President Gordian "is in charge ofsupervising [Negron's] work, naturally.... "As for employee Angel L. Diaz, Director Negron testifiedthat this employee had wounded his right hand by the acci-dental discharge of an air gun at a post where the employeewas not authorized to have a weapon. Negron recalled thatDiaz told Negron about the accident and "wanted to fill outthe forms for the State Insurance Fund for [an] accidentwhile on the job.... " Negron assertedly told the employ-ee that he did not "understand that to be a workmen's26 Bordewyktestified that later that same day he asked Lt Beltran "whyhe wasfired"and Beltransaid "that he [Beltran] really didn't know... .Beltran didtellBordewyk that "theywere watching[Bordewyk]because ofthe Union activitiesof Angel Luis Falcon."27 Oterotestified thathe initiallyhad been referred to Respondent by theDepartmentof Labor as part of the "Job 70" training program. Otero at alltimes material understood that he was "a permanent employee"of Respon-dent NATIONAL DETECTIVE BUREAU, INC.accident for the simple reason that [Negron] had not author-ized him to have any type of weapon at that post......According to Negron, Diaz insisted that he had a right tofile under the fund and, consequently, Negron "ordered thesecretary to fill out the forms but to make the observationthat [Negron] wanted an investigation of the accident to bemade to determine if the accident was or was not aworkmen's accident.... " Further, according to Negron,"around May 13, the State Insurance Fund released [Diaz]with a right to treatment.... " Negron testified that Diazwas assigned a post upon his release but, assertedly, "thatpost did not please him and he later or again reported onsick leave and up to the present time he has not been backto the Company." 28 Negron claimed that thereafter Diaz"worked one or two days and he never returned-he report-ed sick." Negron acknowledged that although the State in-surance fund did not regard the accident as compensable,the State fund nevertheless treated Diaz as a result of thewound. Negron claimed that he has never discharged thisemployee; "I have never discharged him and I am the onlyone authorized to do it."29As for employee Wouter Bordewyk, Director Negronclaimed that Bordewyk last worked "around June 6 more orless."30Negron claimed that Bordewyk "was rot dischargedby him [Negron] and [Negron is] the only one authorized todo that.... " Negron claimed that he does "not know thereasons" why Bordewyk "did not continue working for theCompany."As for employee Angel L. Otero, Negron testified that thelast day Otero worked was May 29 31 Negron claimed thathe does "not know" "why Mr. Otero did not continue work-ing for the Company." Negron asserted that Otero was notdischarged. Negron further claimed that Otero was underthe "Job 70 training program" and was not regarded "as apermanent employee of the Company." 32Further, Negron testified that on June 9 he never left hisoffice to go to lunch; Gordian did leave the office to go tothe laundry; and Gordian and Julio Rivera did not leave theoffice together for lunch. Negron claimed that when theyleave the office, "we are almost never together because Gor-dian is almost never at our office and I am on a diet andIalmost never have lunch."33I credit the testimony of Diaz, Bordewyk, and Otero asstated above. Their testimony is mutually corroborative, is28 Negron explained that Diaz'accidentoccurred on April 24, 1972; anditwas reported to Negron onMay 2, 1972. Diaz wasnot released fromtreatmentby the funduntil June 29.29 The Company's payroll forweek endingJune 4 shows that Diaz' last dayof work wasJune 4.Respondentdid not produce later payroll records goingbeyond this date.The payrollfor the week ending June18 shows that Bordewyk workedJune 5 and 6.31Respondent's payroll forthe week endingJune 4 showsthat the last dayworked byOtero wasMay 29;the restof the period for the employeeis blank32Negron claimed that Otero has not finished that program and had to bedropped.3On cross-examination,Negron acknowledgedthat Gordianwas at theoffice on June 9;he personallysaw Otero, Angel L.Diaz, Falcon, andBordewykon June 9 inthe office; he considered Diaz an employee whileunder treatment with the State fund;and the Statefund did notrelease Diazfrom treatment until June 29Negron also acknowledgedand I find and conclude that the Companyhired all"Job 70"trainees with the expectation of keeping them as perma-nent employees.13further corroborated by the testimony of Sierra, and is sub-stantiated in part of Negron. Insofar as the testimony ofDiaz, Bordewyk, and Otero conflicts with the testimony ofNegron, relying upon demeanor, I find that the testimonyof the employees is more reasonable and trustworthy. And,as statedsupra,representatives of management were notcalled as witnesses to explain the statements and conductattributed to them by the above witnesses. Under the cir-cumstances, I find and conclude that on June 9 Gordiansummarily discharged Diaz, Bordewyk, Otero, and Falconbecause of their known union activities. I do not creditNegron's assertions that only he (and not President Gordi-an) could or would fire the employees; employee Diaz wasnot discharged but instead quit;34 employee Bordewyk vol-untarily quit; employee Otero voluntarily quit;35 and em-ployee Falcon voluntarily quit. I find and conclude thatNegron's assertions as summarized above are unsupportedattempts to justify the discharges of employees because oftheir protected activities.E. The Dischargeof PedroRosarioMoldonadoPedro Rosario Moldonado testified that he started work-ing for Respondent as a guard in October 1971 and that hewas discharged on June 16, 1972.Rosario testified that on June 16 he was working the 2 to10 p.m. shift post at the department of public works; about3:30 p.m. that day Respondent's Lt. Beltran and CelestinoMartinez 36 visited him; and Martinez said to Rosario in thepresence of Beltran: "Sign this card for me because this isthe union that you need."37 According to Rosario, Beltransaid: "signit because that is the union we want here." Ro-sario told Martinez that he would not sign the card. Marti-nez and Beltran walked away. Subsequently, according toRosario, Accountant Rivera showed up at the post. Riveraalso had a package of cards for the rival union. Rivera toldRosario "to sign one of those cards"; "sign that card."Rosario refused and Rivera "insisted": "You have to signit.... " Rosario testified: "When he [Rivera] insisted somuch I took the card and I tore it up and threw it to theground." Then, Rivera told Rosario "to go away . . . he didnot want me there.... " Lt. Beltran similarly told Rosar-io: "We do not want you there either, leave." Another guardwas summoned to Rosario's post. Rosario testified that heleft his post at 3:30 p.m. that day "when [he] was fired."Rosario testified that he subsequently went to the officeto hand in his uniforms. Lt. Beltran was there and toldRosario "to wait. . . . " Negron at first "told [Rosario] notto hand in his uniforms until Friday, that he [Negron] wasgoing to give [Rosario] another shift.... " Either on thatday or shortly thereafter, Rosario was told that Respondent34 In its posthearing brief,Respondentargues thatDiaz "voluntarily didnot continueworking or reporting to the employer." Respondent acknowl-edged in itsbrief that.Although the employer had a good cause to discharge [Diaz] for usinga weapon in hispost (misconduct),such action was not taken... .35I reject Negron's unsupported assertionsthat Bordewykwas not "aregular employee", and that Otero did not comply withthe requirements ofthedob 70programand that he toowas not a "a regularemployee."3Martinez was inchargeof the rival unionwhich hadintervened in thepending representation case, asdiscussedsupra3'Martinezhad a "a package of cards" forthe rival union. 14DECISIONSOF NATIONALLABOR RELATIONS BOARD"had a shift in Catano" from 5 p.m. to 1 a.m. However,Rosario explained to management that there was a busstrike and he "could not get there."38 Since Rosario had nocar and there was a bus strike, he could not accept theCatano post.Director Negron testified that employee Rosario "wasalways on" the 2 to 10 p.m. shift atthe post for the publicworks department and that the last day the employeeworked was June 16. Negron testified:I had observed from an examination of the record that[a number of guards] only worked on one shift whilethe others had to sacrifice themselves and work on allthe shifts and I indicated to [Lt.] Beltran that systemhad to be changed and that we had to put everybodyto work on rotating shifts, except those guards who bythe nature of their posts or because the customer askedfor it, had to be left on the same shift in which theywere.Negron assertedly made this determination "during theweek en ling June 16." Negron testified that he discoveredthatRosario "had always been working only one shift."Negron claimed that about June 19 Rosario brought hisequipment to the office to return it unless he could keep hissame job; that Negron refused to let the employee keep thesame job; and that Rosario said: "I am sorry but I am goingto resign and forget it, this is the end right here, it will notgo any further."3I credit the testimony of Rosario stated above. Rivera didnot testify. Lt. Beltran did not deny the statements attribut-ed to him by Rosario. Relying upon demeanor, I find thatRosario's testimony summarized above is accurate, reliable,and trustworthy. I find and conclude that he was dischargedby Respondent on June 16 because he would not sign aunion card for a rival labor organization as directed bymanagement.Respondent's later offer to Rosario to worka post 5 p.m. to 1 a.m. in Catano during a bus strike 40 wasan attempt to justify or conceal Respondent's discriminato-ry treatment of this employee.IIITHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section II, above,occurring in connection with the operations of Respondentdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes, bur-dening and obstructing commerce and the free flow of com-merce.CONCLUSIONS OF LAW1.Respondent, National DetectiveBureau, Inc., and Na-tional Private DetectiveBureau,Inc., constitutea singleemployer for purposes of this proceeding and said employer38DuringRosano's employment from October 1971 to June 1972, heworked the2 to 10 p in.shift at the departmentof public workswith fewexceptions.39 Respondent's payroll records show that the last day Rosario worked wasJune 16.40 Rosariocrediblytestifiedthat he had no wayto get thereis engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Charging Party Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By engaging in the conduct described in Section II,above, Respondent interfered with, restrained, and coercedits employees in the exercise of rights guaranteed them inSection 7 of the Act, and thereby has engaged in and isengagingin unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.Respondent discriminated against the following em-ployees on the dates indicated, in regard to their hire andtenure of employment, thereby discouraging membership inthe Union, and has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(3) and (1)of the Act:(1)Rafael Diaz Franquiz-May 29, 1972(2)Edgardo Quinones-May 30, 1972(3)Angel L. Diaz-June 9, 1972(4)Angel L. Otero-June 9, 1972(5)Angel L. Falcon-June 9, 1972(6)Wouter Bordewyk-June 9, 1972(7)Pedro Rosario Maldonado-June 16, 19725.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. And, as the unfair laborpractices committed by the Respondent are of a characterstriking at the root of employee rights safeguarded by theAct, I shall recommend that it cease and desist from in anyother manner infringing upon rights guaranteed in Section7 of the Act.It has been found that Respondent, in violation of Section8(a)(3) and (1), terminated the seven employees namedabove on the dates indicated. It will therefore be recom-mended that Respondent offer to these individuals immedi-ate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority orother rights and privileges, and make them whole for anyloss of earnings suffered by reason of their unlawful termi-nation, by payment to them of a sum of money equal to thatwhich they normally would have earned from the date oftheir discrimination to the date of Respondent's offer ofreinstatement,less net earnings during suchperiod, withbackpay computed on a quarterly basis in themanner es-tablished by the Board inF.W.Woolworth Company,90NLRB 289. Backpay shall carry interest at the rate of 6percent per annum, as set forth inIsis Plumbing & HeatingCo., 138 NLRB 716. Further, it will be recommended thatRespondent preserve and, upon request, make available tothe Boardall payroll records,socialsecurity payment re-cords, timecards, personnel records and reports, and allother records necessary and useful to determine the amountof backpay due and the rights of reinstatement under theterms of these recommendations. NATIONAL DETECTIVE BUREAU, INC.RECOMMENDED ORDER 41Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in the case,Respondent National Detective Bureau, Inc., and NationalPrivate Detective Bureau, Inc., their officers, agents, succes-sors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion activities and the union activities of their coemploy-ees.(b)Threatening employees with discharge or other repri-sals if they join or remain members of Union Fraternal DeGuardias De Seguridad De Puerto Rico, or any other labororganization.(c)Discouraging membership in Union Fraternal DeGuardias De Seguridad De Puerto Rico or in any otherlabor organization, by discharging employees because oftheir union or concerted activities, or in any other mannerdiscriminating against them in regard to hire or tenure ofemployment, or any term or condition of employment.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaranteedthem in Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer to the employees listed below immediate andfull reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions withoutprejudice to their seniority or other rights and privileges,and make them whole for their loss of earnings in the man-ner set forth in the section of this Decision entitled "TheRemedy."(1)Rafael Diaz Franquiz(2)Edgardo Quinones(3)Angel L. Diaz(4)Angel L. Otero(5)Angel L. Falcon(6)Wouter Bordewyk(7) Pedro Rosario Maldonado(b) Preserve and make available to the Board or itsagents all payroll and other records, as set forth in thesection of this decision entitled, "The Remedy."(c)Post at its offices and facilities in San Juan, PuertoRico, copies of the attached notice marked "Appendix," inEnglish and in Spanish.42 Copies of said notice, on formsprovided by the Regional Director for Region 24, shall afterbeing duly signed by Respondent, be posted immediatelyupon receipt thereof, in conspicuous places, and be main-tained for a period of 60 consecutive days. Reasonable stepsshall be taken to insure that notices are not altered, defaced,or covered by any other material.41 In theevent noexceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,recommendations,and RecommendedOrderherein shall, asprovidedin Sec.102.48of the Rules and Regulations,be adopted by theBoard and become its findings,conclusionsand order,and allobjectionsthereto shall be deemedwaived forallpurposes42 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the wordsin thenotice reading"Posted byOrder ofthe NationalLabor RelationsBoard" shall read"Posted pursuantto a Judgmentof the United States Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board "15(e)Notify the Regional Director for Region 24, in writ-ing,within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a full trial in which both sides had the opportunity topresent their evidence, the National LaborRelations Boardhas found that we, National DetectiveBureau,Inc. andNational Private DetectiveBureau, Inc., violated the Na-tionalLabor Relations Act, and orderedus topost thisnotice.We therefore notify you that:WE WILL NOT coercively interrogate employees con-cerning their union activities and the union activities oftheir coemployees.WE WILL NOT threaten employees with discharge orother reprisals if they join or remain members of UnionFraternal De Guardias De Segundad De Puerto Ricoor any other labor organization.WE WILL NOT discourage membership in Union Fra-ternal De Guardias De Seguridad De Puerto Rico, orin any other labor organization, by discharging em-ployees because of their union or concerted activities,or in any other manner discriminateagainst them inregard to hire or tenure of employment, or any term orcondition of employment.WE WILL NOT in any other manner interfere with, re-strain,or coerce employees in the exercise of the rightsguaranteed in Section 7 of the Act.WE WILL offer the employees listed belowimmediateand full reinstatement to their former jobs or, if thosejobs no longer exist, to substantially equivalent posi-tions without prejudice to their seniority or other rightsand privileges and make them whole for their loss ofearnings,as provided in the Board's Decision and Or-der:(1)Rafael Diaz Franquiz(2)Edgardo Quinones(3)Angel L. Diaz(4)Angel L. Otero(5)Angel L. Falcon(6)Wouter Bordewyk(7) Pedro Rosario MaldonadoNATIONAL DETECTIVEBUREAU,INC., ANDNATIONALPRIVATEDETECTIVEBUREAU, INC(Employer)DatedBy(Representative)(Title) 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis is an official notice and must not be defaced byor covered by any other material. Any questions concerninganyone.this notice or compliance with its provisions may be direct-This notice must remain posted for 60 consecutive daysed to the Board'sOffice,Pan Am Building, Seventh Floor,from the date of posting and must not be altered,defaced,P.O. Box U U, 255 Ponce de Leon Avenue, Hato Rey,Puerto Rico 00919, Telephone 106-622-2424.